Grant, J.
(concurring). I think the court below made a correct disposal of this case, for the reasons stated in its instructions to the jury. It is very doubtful if defendant Nowlin was deceived by any representations which were made to him. He testified that the stock had been offered to him a year before he bought, that he talked with different parties before he bought, that he saw one of the signals in operation in Ypsilanti before he bought, and that, the last he knew of it, it was' operating all right. He purchased the stock, and gave the note of Mr. Hurst, indorsed by himself, in part payment therefor, in the spring of 1896. He soon after became a director, and afterwards president. The note was several times renewed, and interest and part of the principal paid. In one portion of his testimony he testified:
“I was simply sold stock there on certain representations that they had a fair prospect of going on and doing business, and that we would do it, which I found after-wards was not the facts at all; and, even when we came to make a little assessment, you couldn’t get the company to put up a dollar for an assessment. I wanted to assess the various stockholders, and get a fund to manufacture some of these very bells. I wanted them to put in money to manufacture the bells. I have found out since that they weren’t the best. I wanted to make an assessment *108as late as December, 1897, nearly two years after I bought in there. I think, if the thing had been pushed, there might have been some money pulled out. I’ll be candid about that. But when you get into a stock company, and they all lay down on you, and won’t even pay an assessment, you may as well give it away. When they sold all they could, then they wanted to give it away. It might have been a success if it had been pushed. We might have been able to sell some of it, even if it wasn’t the best in the world.” ■
If any false representations were made, he very soon found them out. But he made no protest or objection to the renewal of the note or payment of interest and part of the principal upon that ground. This course of conduct was continued for more than two* years. He set up no such defense until suit was brought and his amended plea filed. There was no total failure of consideration. The patents were of value, and several disinterested railroad men testified that the signals worked well. It was his own opinion that, if the business had been properly pushed and managed, it would have been a success, but the stockholders became discouraged and would not pay assessments. The whole property was then sold out by vote of the directors, of whom defendant was one, and the proceeds divided among the stockholders, of which he received his share. The facts were undisputed, and the question of waiver, therefore, became a question of law for the court to determine. There was no agreement between the plaintiff and defendant to sue Hurst alone until just before this suit was brought, about three years after the purchase.
Some stress seems to be laid upon the testimony of the defendant that when he indorsed the renewal notes he did not agree with the plaintiff to pay them, or any part of them. This means only that nothing was said about payment. There was no occasion to say anything. His contract was one to pay. The important fact is that he treated his obligation as a binding one, and made no claim that either the original or any of the renewals were *109not valid, or that he had anye defense to them. I think the case is ruled by Western Electric Co. v. Hart, 103 Mich. 477 (61 N. W. 867), and cases there cited.
Montgomery, C. J., and Long, J., concurred with Grant, J.